Citation Nr: 1513030	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  08-26 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2011 the Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing.  A transcript of that hearing is of record. 

In a decision dated in June 2014 the Board in relevant part denied entitlement to TDIU.  In July 2014 the Veteran appealed the Board's June 2014 decision to the Court of Appeals for Veterans' Claims (Court); and in December 2014 the parties filed a Joint Motion for Partial Remand with regard to the issue of entitlement to TDIU only.  In an Order dated in December 2014, the Court granted the parties' Motion; vacated that part of the Board's June 2014 decision that denied entitlement to TDIU; dismissed the Veteran's appeal as to all other issues decided in the June 2014 Board decision; and, remanded the issue of entitlement to TDIU back to the Board for action pursuant to the parties' Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

On September 30, 2008, the Veteran filed a formal claim for IU [TDIU], in which he stated he had become too disabled to work in March 2008.  That claim was denied by the RO in the August 2009 rating decision that is presently on appeal.  

The evidence of record at the time of the August 2009 rating decision included a May 2009 notification from the Social Security Administration (SSA) that the Veteran's claim for disability benefits from that agency had been denied.  

Review of the record reveals that the Veteran has had a combined schedular rating for compensation of 100 percent since February 27, 2012.  If a veteran already has a 100% schedular disability, TDIU is not available.  Green v. West, 11 Vet. App. 472 (1998).  However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), which resulted in the revocation of VAOPGCPREC 6-99 which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities.

During his 2011 Board hearing the Veteran testified that he had not worked since April 2009 due to his service-connected disabilities.  See Board Hearing Transcript, p. 8.  He testified that he has a Divinity degree, but maintained that his service-connected orthopedic disabilities prevent his ability to perform even sedentary pastoral/counseling work.  See Transcript, p. 34.  He also testified that during the course of the appeal he has been granted Social Security disability benefits based on his service-connected disabilities (see Transcript, p. 31); and his representative emphasized that the award was made notwithstanding the Veteran's advanced education.  He specifically stated as follows: "they [Social Security] did discuss his education and advanced education and determined based on his disabilities that he could not do that type of work. That was one of the main points that the Administrative Law Judge brought up during the trial or during the hearings."  See Transcript, p. 36.  As these records are relevant to the issue on appeal they should be requested.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's Social Security disability appeal records and associate them with the claims file.  If no records are found and it is determined that further attempts to obtain the documents would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, readjudicate the issue of entitlement to TDIU.  If the claim remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond before returning the case to the Board.

By this remand the Board intimates no opinion as to any final outcome warranted.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
      
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

